ORDER
CHRISTOPHER K. BARBER of GLENSIDE, PENNSYLVANIA, having been temporarily suspended from the practice of law by consent since March 31, 1995, after his conviction in the Commonwealth of Pennsylvania of homicide by vehicle;
And the Office of Attorney Ethics having filed with the Court a petition to vacate this Court’s Order of temporary suspension in the light of this Court’s decision in In re Howard, 143 N.J. 526, 673 A.2d 800 (1996);
And good cause appearing;
It is ORDERED that the Order of temporary suspension is hereby vacated and respondent is restored to the practice of law, effective immediately.